DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election with traverse of Group (I) in the reply filed on November 22, 2021 is acknowledged. Group (I), drawn to a process of making a compound of formula (A), embraced by claims 1-4, 8 and 113 was elected by Applicant. The traversal is on the ground(s) that the Examiner failed to consider the technical relationship between the intermediates and final products. Applicant goes on to cite “Chapter 10, subsection 10.18(b) of the PCT International Search and Preliminary Examination Guidelines, unity of invention is present in the context of intermediate and final products where:
(A) the intermediate and final products have the same essential structural element in that (1) the basic chemical structures of the intermediate and the final products are the same or (2) the chemical structures of the two products and technically closely interrelated, the intermediate incorporating an essential structural element into the final product, and
(B) the intermediate and final products are technically interrelated, this meaning that the final product is manufactured directly from the intermediate or is separated from it by a small number of intermediates all containing the same essential structural element.”
This is partially persuasive because, as noted in the lack of unity requirement, 37 CFR 1.475(b) describes when unity of invention is present in a national stage application that contains claims to different categories of invention as shown below:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a) and § 1.476(c).
(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.
 
However, the Examiner agrees to examine claim 136 if said claim is commensurate in scope with claim 1 upon the next round of prosecution. Currently claim 136 has an additional formula (VIIID) which is not embraced by the combination listed above for unity of invention. Separately, the definition of R6 on page 55 of the claims is not commensurate in scope with that of claim 1. If claim 136 is amended accordingly and is of the same scope as claim 1, the lack of unity between claims 1 and 136 will be withdrawn. Therefore, the requirement is still deemed proper and is therefore made FINAL.
	As a reminder, when a compound is elected for examination, the option for rejoinder of a process of making and/or using said compound is available during prosecution, even if the lack of unity is initially maintained.
	
withdrawn the species election.
Claims 1-4, 8, 12-15, 18, 20-23, 33-35, 47, 51, 56, 72-77, 87, 88, 90, 92, 103-105, 113 and 136 are pending and claims 1-4, 8 and 113 are under examination. Claims 12-15, 18, 20-23, 33-35, 47, 51, 56, 72-77, 87, 88, 90, 92, 103-105 and 136 are withdrawn from consideration.  

Information Disclosure Statement
The applicant has an obligation to call the most pertinent prior art to the attention of the U.S. Patent and Trademark Office in a proper fashion.  Burying one reference in one hundred other IDS references is like citing nothing.  PENN YAN BOATS, INC. v. SEA LARK BOATS, INC. 175 USPQ 260 (S.D. Fla. 1972).  Golden Valley Microwave Foods, Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (U.S. Dist. N. Dist. IN 1992).

Claim Objections
Claim 1 is objected to because of the following informalities: an “or” is required between the terms “alkyl” and “a hydroxyl” in the definition of D and D’.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: H is repeated in the definition of R2 and R3. However, maybe the term “when” should be used to separate the definitions of R2 and P1? Or maybe the term “or” should be inserted after the term “absent.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 8 and 113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 1, the R5 variable is found on formula (A) but is not defined. Therefore, claims 1-4, 8 and 113 are vague and indefinite. 
In claim 1, the term “absent” is vague and indefinite in the definitions of R2 and R3. Does Applicant intend a “bond?” If the substituent is absent nothing can be attached. This occurs in four places. Hence, claims 1-4, 8 and 113 are vague and indefinite. 
In claim 1, the term “radical” is used, see the definition of Q1 on page 3, The term is found twice in the said definition. Since the term “radical” is ambiguous, Applicant may remove said term from the claims to overcome the rejection.  
Regarding claim 113, the claim refers to formula (IA) the fourth line from the end of the claim. Said formula is not found in claim 113 or claim 1, from which it depends. Thus, claim 113 is vague. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624